JUDGMENT
TSOUCALAS, Judge:
This Court, having received and reviewed the Department of Commerce, International Trade Administration’s Results of Redetermination (“Remand Results”), dated January 13,1995, Pursuant to Court Remand, Koyo Seiko Co., Ltd. and Koyo Corporation of *358U.S.A. and, Isuzu Motors Ltd. and American Isuzu Motors, Inc. v. United States, Slip Op. 94-177 (Nov. 14, 1994), and any responses to the Remand Results submitted by the parties, it is hereby
Ordered that the Remand Results filed by the Department of Commerce, International Trade Administration, having complied with the Court’s Remand Order, are affirmed; and it is further
Ordered that since all other issues have been decided, this case is dismissed.